UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 29, 2014 TEAM, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-08604 74-1765729 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 13131 Dairy Ashford, Suite 600 Sugar Land, Texas 77478 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (281)331-6154 Not Applicable (Former name or former address, if changed since last report) Check the appropriate line below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 — CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 — CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the — Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the — Exchange Act (17 CFR 240.13e-4(c)) ITEM5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On September 25, 2014, Team, Inc., a Delaware Corporation (the “Company”), held its 2014 Annual Meeting of Stockholders. The following matters were voted upon at the Annual Meeting of Stockholders: (1)the election of Directors of the Company; (2)the ratification of the appointment of KPMG LLP as the Company’s independent auditors for fiscal year 2015; and (3)the advisory vote on the compensation of the Named Executive Officers of the Company. The following matters voted on at the Annual Meeting of Stockholders of the Company were approved. The voting results were as follows: Proposal #1 – Election of Directors Name Votes For % of votes cast Withheld Votes % of votes cast Abstentions Broker Non- Votes Philip J. Hawk Louis A. Waters Ted W. Owen Proposal #2 – Ratification of Auditors %ofvotescast at theAnnualMeeting Votes For Votes Against Abstentions Proposal #3 – Advisory Vote on the Compensation of the Named Executive Officers %ofvotescast ontheProposal Votes For Votes Against .4 Abstentions .3 Broker Non-Votes — For purposes of this Item 5.07, percentages have been rounded. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEAM, INC. By: /s/ André C. Bouchard André C. Bouchard Senior Vice President – Administration, General Counsel and Secretary Dated: September 29, 2014
